Citation Nr: 1517582	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The matter was most recently reviewed by the Board in November 2013, at which time, in pertinent part, the Board denied a disability rating in excess of 10 percent for service-connected right and left lower extremities peripheral neuropathy.  The Veteran appealed to the Court of Appeals for Veteran Claims (Court).  In June 2014, a Joint Motion for Partial Remand (JMR) was filed by the parties arguing that the Board erred in not adequately providing a statement of reasons and bases for its determination that ratings in excess of 10 percent were not warranted for the Veteran's peripheral neuropathy of his left and right lower extremities.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court granted the motion for the JMR and remanded the matter to the Board for further development.  The remained of the Board's decision was not disturbed.

The Board notes, in November 2013, the issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) was remanded for further development.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is not before the Board at this time and the Board does not have jurisdiction over the issue to adjudicate the claim.   


FINDING OF FACT

The Veteran's bilateral lower extremity peripheral neuropathy manifested as subjective complaints of pain, burning, tingling, numbness and weakness with objective evidence of hypoactive deep tendon reflexes, an abnormal gait, neuritis, neuralgia, affected sciatic nerves and decreased vibration sense; there was no evidence of a loss of reflexes, reduced muscle tone, or muscle atrophy.  
CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).

7.  The criteria for a rating of 20 percent, but not higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

In regards to claims for a higher rating, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained service treatment, VA treatment, and private treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations.  These examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Board concludes that the disabilities have not significantly changed, therefore uniform ratings are warranted. 

The Veteran's lower extremity neuropathy disabilities are rated by the RO under 38 C.F.R. § 4.12a, Diagnostic Code 8520.  Under this regulatory provision, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of either sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of either sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of either sciatic nerve, with marked atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of either sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The rating schedule also provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2014). 

The words "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  Service treatment records were negative for complaint, treatment or diagnosis of any neurological conditions affecting the lower extremities in service.  

VA treatment records in August 2005 show that the Veteran complained of a feeling of burning in his feet.

On VA examination in February 2006, the Veteran complained of burning sensation, pain, tingling, and deadness in both feet.  He also stated he felt coldness of both feet and with prolonged sitting his legs go to sleep.  He indicated that when sitting or standing for 15-20 minutes, he developed tingling and numbness in both legs.  The examiner noted that the motor examination revealed normal muscle mass, strength, and tone in both lower extremities.  The examiner asserted that the pinprick was intact in both lower extremities.  The examiner stated that both knee jerks were normal, the left ankle jerk was normal, and the right ankle jerk was hypoactive.  The examiner indicated that the plantar response was flexor bilaterally, there was a mild impairment of vibration in both feet, and the position was intact in the feet.

VA treatment records in May 2007 showed that the Veteran complained of burning, numbness, and pain in his feet.  He indicated that the burning and tingling was most severe at night.  He reported that he had been falling regularly due to numbness to his feet.  

The Veteran was afforded another VA examination in August 2010.  The Veteran's reflexes were normal bilaterally for knee jerks and hypoactive bilaterally for ankle jerks.  Sensory examination of the lower extremities showed the sciatic nerves had decreased vibration sense in the feet.  The examiner noted that pain on pinprick, position sense, and light touch were all normal and no dysesthesias.  The motor examination indicated active movement against full resistance, with normal muscle tone, and no atrophy.  The examiner indicated that the Veteran had difficulty with ambulation and stumbled occasionally.  She noted that he used a grocery cart while shopping to steady.  She found that he had an abnormal gait as he was unsteady with tandem gait.  The examiner found there was no imbalance or tremor, and no evidence of fasciculations.  The examiner noted that neuritis and neuralgia was present.  

In light of the evidence, the service-connected left and right lower extremity peripheral neuropathy is shown to have been productive of a disability picture that more closely resembled the criteria for a 20 percent rating for the entire period of the appeal.

In this regard, the evidence shows that the Veteran's disability picture more nearly approximate moderate incomplete paralysis of the sciatic nerve.  His bilateral lower extremity peripheral neuropathy is shown to be manifested by pain, burning, tingling, numbness and weakness with objective evidence of hypoactive deep tendon reflexes, an abnormal gait, neuritis, neuralgia, and sciatic nerves with decreased vibration sense in the feet.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 40 percent rating.  As set forth, the criteria for a 40 percent rating are met when there is moderately severe incomplete paralysis of either sciatic nerve, which is clearly not demonstrated in this case.  

The record shows that there is no loss of reflexes, reduced muscle tone, or muscle atrophy.  The Veteran's disability picture appears to be wholly sensory with the exception of an abnormal gait.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Given that the evidence shows an abnormal gait in addition to the sensory manifestations a maximum rating of 20 percent for moderate incomplete paralysis of the sciatic nerve is warranted.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the service-connected left and right lower extremity peripheral neuropathy has been manifested by moderate incomplete paralysis of the sciatic nerve warranting no more than a 20 percent disability rating.  

Extra-schedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation, 38 C.F.R. § 3.321(b)(1), as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 20 percent rating, but not higher, for left lower extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 20 percent rating, but not higher, for right lower extremity peripheral neuropathy is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


